                       Case 3:17-cv-01183-RDM Document 63-1 Filed 02/12/20 Page 1 of 6



                                          CLERK’S EXHIBIT LIST

Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183
Names of Party Submitting List: Defendant DMVA

 Exhibit No.      Description of Object or Item     Document Date     Identified     Date     Witness on Stand
                                                                       in Court    Admitted
     D1        Semian Nomination for Commandant        5/11/2010
                          DEF000005
     D2                   Semian CV
                         DEF000006-8
     D3            Semian Appointment Letter            6/7/2010
                        DEF000012-13
     D4               Position Description             6/21/2010
                        DEF000014-16
     D5               Position Description             7/12/2012
                        DEF000017-19
     D6               Position Description              4/5/2013
                        DEF000020-22
     D7               Position Description             7/30/2015
                        DEF000023-25
     D8               Position Description
                        DEF000026-28
     D9                 EEOC Policies                   Various
                        DEF000029-45
    D10            Emails re: IG Investigation            2013
                        DEF000046-49
                      Case 3:17-cv-01183-RDM Document 63-1 Filed 02/12/20 Page 2 of 6
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D11       IG Investigation re: Semian/Gavin       4/10/2014
                        DEF000050-66
    D12      Ruscavage Memorandums re: Semian
                        DEF000067-93
    D13              Jarmillo Complaint
                       DEF000094-135
    D14       Department of Health Statements of       Various
                    Deficiencies and COPs
                       DEF000136-702
    D15      Semian Employment Application and           2010
                     Interview Materials
                       DEF000703-739
    D16         Results of Jarmillo Complaint            2011
                   Investigation re: Semian
                       DEF000740-783
    D17        Letter re: Recent Annual Survey       June 9, 2011
                       DEF000784-803
    D18                   Semian EPR                6/7/10-6/30/11
                       DEF000805-807
    D19                   Semian EPR                  6/7/2011-
                       DEF000808-818                  6/30/2012
    D20               Overtime Budgets                2012-2013

    D21       Auditor General Performance Audit      July 26, 2012
                       DEF000823-858


                                                                                        2
                      Case 3:17-cv-01183-RDM Document 63-1 Filed 02/12/20 Page 3 of 6
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D22        DMVA Response to Performance
                            Audit
                       DEF000859-885
    D23      Inspector General Report re: Semian
                       DEF000886-897
    D24          Semian Disciplinary Action
                       DEF000898-904
    D25       Department of Health Statements of
                    Deficiencies and COPs
                       DEF000905-980
    D26                COP Documents
                       DEF000981-987
    D27                  Semian EPR                   7/1/2013-
                       DEF000988-993                  6/30/2014
    D28                  Semian EPR                   7/1/2014-
                       DEF000994-998                  1/04/2015
    D29                  DOH Letter                   9/3/2014
                       DEF001017-1055
    D30          Emails re: DOH Deficiencies           9/3/2014
                       DEF001056-1058
    D31                  DOH Letter                   9/22/2014
                       DEF001069-1088
    D32                Elopement Docs
                       DEF001097-1102
    D33                  DOH Letter                   10/31/2014
                     DEF001111-001114

                                                                                        3
                     Case 3:17-cv-01183-RDM Document 63-1 Filed 02/12/20 Page 4 of 6
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D34              DPW OTL Letter                  11/3/2014
                        DEF001115
    D35                 DOH Letter                   11/12/2014
                      DEF001116-1120
    D36        Monthly Mission Meeting Report        11/6/2014
                      DEF001121-1126
    D37              DPW OLT Letter                  11/3/2014
                        DEF001133
    D38        DMVA Memo re: DOH License             11/17/2014
                        DEF001142
    D39                 DOH Letter                   12/9/2014
                        DEF001164
    D40                 DOH Letter                    12/14/14
                        DEF001165
    D41                 DOH Letter                    12/12/14
                        DEF001166
    D42                 DOH Letter                   12/9/2014
                        DEF001167
    D43                 Semian EPR                  07/01/2014-
                      DEF001171-1175                01/04/2015
    D44          Monthly Mission Meeting             3/5/2015
                      DEF001176-1180
    D45                 Semian EPR                   7/1/2014-
                      DEF001181-1185                 6/30/2015
    D46                 Semian EPR                   7/1/2014-
                      DEF001190-1194                 6/30/2015
                                                                                       4
                     Case 3:17-cv-01183-RDM Document 63-1 Filed 02/12/20 Page 5 of 6
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D47              DPW OLT Letter                   8/13/15
                      DEF001195-1200
    D48           DMVA Homes Statistics               Various
                      DEF001203-1278
    D49              EEOC Paperwork
                      DEF001284-1299
    D50                 PHRC File
                      DEF001300-1483
    D51               Semian OPF File
                      DEF001483-1563
    D52        WOC – Quality Assurance Risk
                   Management Director
                      DEF001565-1566
    D53       DOH Survey Deficiency Summary
                      DEF001567-1572
    D54             Semian Pay History
                        DEF001573
    D55        List of MV Home Separations
                      DEF001574-1579
    D56            Organizational Charts
                      DEF001598-1627




                                                                                       5
                     Case 3:17-cv-01183-RDM Document 63-1 Filed 02/12/20 Page 6 of 6
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183




                                                                                       6
